Order entered October 19, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01055-CV

     FAY SERVICING, L.L.C. AND CHRISTIANA TRUST, A DIVISION OF
 WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF ARLP TRUST 3,
                              Appellant

                                               V.

      TIMMY LATTIE SAVAGE II AND SARAH ELIZABETH SAVAGE, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02619-2016

                                              ORDER
       We REINSTATE this appeal. On October 18, 2018 appellants filed a motion to dismiss

which the Court will address in due course.


                                                       /s/   DAVID EVANS
                                                             JUSTICE